F.E. Sweeney, Sr., J.,
dissenting. Respectfully, I dissent. The majority’s decision to deny the writ of mandamus is based on its finding that Parma Hospital is not a public institution under R.C. 149.011(A). Because I disagree with the majority on this point, I believe that the records sought are subject to disclosure and that the writ should be granted.
*444R.C. 149.43(B)(1) mandates that the records of any public office must be made available for inspection. R.C. 149.011(A) defines a “public office” as any public institution established for the exercise of any function of government. In concluding that Parma Hospital is not a public institution, the majority applies the test that we established in State ex rel. Fox v. Cuyahoga Cty. Hosp. Sys. (1988), 39 Ohio St.3d 108, 529 N.E.2d 443, which states that a hospital will be deemed a public office subject to the mandates of R.C.. 149:43 if it meets the following three requirements: (1) it must be a public hospital that (2) renders a public service to the residents of the community and that (3) is supported by public taxation. Contrary to the majority’s findings, I believe that Parma Hospital does in fact meet these requirements.
As to the first requirement, it is clear that Parma Hospital is a public hospital. In making this determination, one need only look to the composition of the board of trustees of the Parma Community Hospital Association, the entity responsible for operating the hospital. Sixteen of the eighteen board members are direct appointees of the mayors of six different municipalities. Even the remaining two board members are appointed by these direct appointees. The board sets policy for the management of the hospital and delegates authority to implement such policy. The composition of the board therefore allows the municipalities to effectively control the operations of the hospital. For these municipalities to take such prominent roles in the operation of the hospital without a mechanism to hold them accountable to the public is contrary to the policy behind R.C. 149.43.
The second requirement of Fox is also met, since Parma Hospital is rendering a public service. By operating as a charitable, nonprofit entity, the association provides services without discrimination as to race, creed, or national origin. Furthermore, the lease between the city of Parma and the association evidences an intent on the part of the municipalities to provide hospital services to all of its residents. The lease requires that a hospital be built on the leased premises and explicitly forbids the association to use the premises for anything but a general hospital. In essence, the municipalities have assisted in providing hospital services to their residents by imposing these restrictions.
The majority finds that a public service is not being provided, since hospital care is “not always provided by government entities” and is not “a uniquely governmental service.” Yet, in Fox, this court observed that “[a] public office is any entity that exercises any function of government.” (Emphasis added.) Fox, 39 Ohio St.3d at 110, 529 N.E.2d at 445. See, also, R.C. 149.011(A). This was found to encompass both proprietary and governmental functions. Fox. Here, the municipalities represented on the board have chosen to take a role in the operation of an entity having a proprietary function, and in doing so they have *445injected a public component into a service that could otherwise have been provided by a private entity alone.
Law Offices of Teddy Sliwinski and Teddy Sliwinski, for relator Michelle J. Stys.
Phillips & Co., L.P.A., and Gerald W. Phillips, for relator Sharon Freeman.
Bricker & Eckler, LLP, Michael K. Gire and Catherine M. Ballard, for respondents Parma Community General Hospital and Thomas Selden, CEO.
Baker & Hostetler LLP, David L. Marburger and Gina A. Brickley, in support of granting the writ for amici curiae Plain Dealer Publishing Company and Ohio Coalition for Open Government.
Timothy D. Smith, in support of granting the writ for amicus curiae Taxpayers Coalition.
As to the final requirement of Fox, I believe that the evidence shows that Parma Hospital is supported by public taxation. In State ex rel. Fostoria Daily Review Co. v. Fostoria Hosp. Assn. (1988), 40 Ohio St.3d 10, 531 N.E.2d 313, we reasoned that “[b]y excusing the payment of rent, the city provided support,” since it passed up income to which it would otherwise have been entitled. Id. at 12, 531 N.E.2d at 316. Under the terms of the original lease in this case, the association was required to pay as rent the sum of $1 per year for use of the leased premises. The majority finds no evidence to support the conclusion that the rent was insufficient to cover the fair market value of the property. However, it seems clear that under any set of market conditions one dollar is less than fair market value for the use of such a large piece of property. Even amendments to the lease in recent years that have increased or will increase the rent to $25,000 and $50,000 will surely leave the rent below market value, and therefore the lease will continue to be a means of public support.
Moreover, we have consistently held that R.C. 149.43 is to be construed liberally in favor of broad access to public records. State ex rel. Cincinnati Enquirer v. Hamilton Cty. (1996), 75 Ohio St.3d 374, 376, 662 N.E.2d 334, 336. Furthermore, any “doubts as to the ‘public’ status of an entity should be resolved in favor of finding it subject to the disclosure statute,” State ex rel. Toledo Blade Co. v. Univ. of Toledo Found. (1992), 65 Ohio St.3d 258, 261, 602 N.E.2d 1159, 1161. See, also, State ex rel. Strothers v. Wertheim (1997), 80 Ohio St.3d 155, 156, 684 N.E.2d 1239, 1241. The majority disregards these basic principles in concluding that Parma Hospital’s records are not subject to disclosure.
Accordingly, I would find that Parma Hospital meets the Fox test and is subject to the requirements of R.C. 149.43, and therefore I would grant the writ.
Douglas, J., concurs in the foregoing dissenting opinion.
Elsass, Wallace, Evans, Schnelle Co., L.P.A., and Stanley R. Evans; Martha Sweterlitsch, in support of denying the writ for amici curiae Ohio Hospital Association; Ohio Association of Child Caring Agencies; Association of Ohio Philanthropic Homes, Housing and Services for the Aging; Government Affairs Committee of Ohio Jewish Communities; Ohio Community Corrections Association; Ohio Community Development Finance Fund; and Ohio YMCA Public Policy Committee.
Hahn, Loeser & Parks LLP and Terri-Lynne B. Smiles, in support of denying the writ for amicus curiae Ohio Association of Nonprofit Organizations.